UNPUBLISHED

                        UNITED STATES COURT OF APPEALS
                            FOR THE FOURTH CIRCUIT


                                       No. 20-6038


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

STERLING VERNARD GREEN,

                     Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at Florence.
Terry L. Wooten, Senior District Judge. (4:06-cr-01322-TLW-4)


Submitted: March 23, 2021                                         Decided: March 26, 2021


Before THACKER, QUATTLEBAUM, and RUSHING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Sterling Vernard Green, Appellant Pro Se. Lauren L. Hummel, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Florence, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Sterling Vernard Green appeals the district court’s order denying his motion for

sentence reduction under 18 U.S.C. § 3582(c)(1)(B) and § 404(b) of the First Step Act of

2018, Pub. L. No. 115-391, 132 Stat. 5194, 5222. He argues that the district court erred in

failing to consider his amended range under the U.S. Sentencing Guidelines Manual and

evidence of his post-sentencing rehabilitation and in failing to grant him a plenary

resentencing. We affirm.

       Our review of the record discloses that the district court considered Green’s

amended Guidelines range and that Green did not advance his post-sentencing

rehabilitation efforts as a basis for receiving a sentence reduction in the district court.

Additionally, the Supreme Court has recognized that “a sentence modification is not a

plenary resentencing proceeding,” Chavez-Meza v. United States, 138 S. Ct. 1959, 1967

(2018) (internal quotation marks omitted) (addressing sentence reduction motion under

18 U.S.C. § 3582(c)(2)), and, in any event, Green fails to advance any reason why such a

resentencing would be warranted in this case.

       Green fails to establish reversible error by the district court, and we thus affirm its

denial order. United States v. Green, No. 4:06-cr-01322-TLW-4 (D.S.C. Dec. 11, 2019).

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                                 AFFIRMED



                                              2